Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing March 12, 2009 AS FILED ON EDGAR AND VIA FACSIMILE Securities and Exchange Commission Division of Corporation Finance Attn: Tabatha Akins, Staff Accountant treet, N.E., Mail Stop 6010 Washington, DC 20549 Re: Elite Pharmaceuticals, Inc. Item 4.01 of Form 8-K, filed February 19, 2009 File No. 001-15697 Dear Ms. Akins: On behalf of our client, Elite Pharmaceuticals, Inc., a Delaware corporation (the  Company ), we transmit simultaneously herewith for filing under the Securities Exchange Act of 1934, as amended (the  Exchange Act ), by means of the Electronic Data Gathering, Analysis, and Retrieval system, the Companys Current Report on Form 8-K/A (the  Amended Filing ) amending the Current Report on Form 8-K originally filed by the Company on February 19, 2009 (File No. 001-15697) (the  Original Filing ) and a separate acknowledgement letter from the Company. All capitalized terms used, but not otherwise defined, herein shall have the respective definitions assigned thereto in the Amended Filing. We are in receipt of your letter addressed to the Company, dated February 25, 2009 (the  Comment Letter ), which you sent on behalf of the Division of Corporation Finance of the Securities and Exchange Commission (the  Commission ). Set forth below is the response of the Company to each of the comments set forth in the Comment Letter, numbered to correspond thereto. Comment
